United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
LE-VEL BRANDS LLC

Vv. CIVIL ACTION NO. 3:18-CV-1352-8

GR UG? 6On ton toe

SHYLO ECKSTROM

MEMORANDUM OPINION AND ORDER

This Order addresses Plaintiff Le-Vel Brands LLC’s (“Plaintiff”) Motion for Contempt and
for Sanctions and Brief in Support [ECF No. 52]. For the following reasons, the Court denies the
Motion.

As a preliminary matter, the parties’ briefing indicates that Plaintiff's counsel did not
comply with Local Rule 7.1(a), which requires “an attorney for the moving party [to] confer with
an attorney for each party affected by the relief requested to determine whether [a] motion is
opposed.” N.D. TEX. L. Civ. R. 7.1(a); see also Mot. 11; Def. Resp. to Mot. (“Resp.”)} 2, 21.
Plaintiff filed this Motion on Friday, May 10, 2019. See ECF No. 52. That same day, Plaintiff
allegedly made two attempts to confer with Defendant: once via email at 4:58 p.m., and once via
voicemail at 5:46 p.m. See Resp. 2; see also Mot. 11 (“On May 10, 2019, Plaintiff's counsel made
multiple attempts to conference with Defendant’s counsel ....” (emphasis added)). One-sided
communications sent at or near the close of business on the same day a motion is filed do not
satisfy Local Rule 7.1(a).

With respect to the Motion, the Court acknowledges that Defendant’s communications
with Pamela Harris Wright appear to have violated the Permanent Injunction entered by the Court
on June 26, 2018 [ECF No. 15]. See Def. App. 3-35; see also Resp. 17 (“[Defendant] admits that

she should not have made the comments she did... .”).

 
Nevertheless, “[jJudicial sanctions in civil contempt proceedings [are] employed for either

or both of two purposes: to coerce the defendant into compliance with the court’s order [or] to

 

compensate the complainant for losses sustained.” Am. Airlines, Inc. v. Allied Pilots Ass’n, 228
F.3d 574, 585 (Sth Cir. 2000). Plaintiff has not offered evidence of any “losses sustained” due to
the communications. /d. Moreover, based on the briefing, the Court finds that neither an order of
contempt nor an assessment of sanctions is necessary to coerce Defendant into compliance with
the Permanent Injunction at this time. See id. For those reasons, the Court denies Plaintiff's
Motion.

SO ORDERED.

SIGNED September 12, 2019. Lobe

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
